DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels. 
Figs. 2 and 3 depict features related to the architecture of fluidic channels (¶ [0005] FIG. 2 is a schematic illustrating the problem with using a meso/macrofluidic architecture; ¶ [0006] FIG. 3 is a schematic illustrating microfluidic architecture). Examiner suggests to add labels for the blood channel, LEDs and other features in the same way as Figs. 1A, 4 and 5. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 




Claim Objections
In claim 7, the language “… wherein the LEDs comprise[[s]] LED arrays …” should be changed for proper grammar.
In claim 19, the language “… through the at least [[east]] one microfluidic channel …” should be changed for clarity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wuepper, Andreas (US 20050015040 A1) in view of Ben-Hur; Ehud (US 9265876 B1) in view of Nosrati; Saeid Mordechai (US 20170252701 A1). 
Regarding claim 1, Wuepper discloses a photoreactor for treating excess bilirubin in blood (¶ [0001], device for extracorporeal irradiation of a liquid containing bilirubin … process for the reduction of the bilirubin level; ¶ [0036] The first embodiment of a device; ¶ [0037] , [0038], [0042] , [0043] , [0046]); 
the microfluidic photoreactor comprising: 
at least one fluidic channel module, the at least one microfluidic channel module channel comprising at least one fluidic channel (¶ [0036], irradiation unit for bodily fluids 14; ¶ [0037], bodily-fluid irradiation unit 14; ¶ [0042], irradiation unit for bodily fluids 14; ¶ [0043], irradiation unit for bodily fluids 14); 
having: a first end; a second end; a channel height; a channel width; and a channel length (¶ [0015] The irradiation unit for bodily or other fluids features has, at a minimum, a partially translucent flow reservoir … for example, a flow cuvette); 
wherein: the first end comprises a sample inlet port and the second end comprises a sample exit port (Figs. 1-5, irradiation unit for bodily fluids 14 includes at least two ports); and 
wherein the fluidic channel module is configured to pass blood from the sample inlet port to the sample exit port (¶ [0016] The irradiation unit for bodily or other fluids has an adjustable fluid feed rate, and can produce an adjustable flow of bodily or other fluids through the device); 
an illumination module comprising one or more illumination sources configured to illuminate blood passing through the at least one microfluidic channel (¶ [0015] The irradiation unit for bodily or other fluids features has, at a minimum, a partially translucent flow reservoir and an radiation source, preferably adjacent to the reservoir). 
Wuepper teaches the invention substantially as claimed by Applicant but is silent whether the illumination source is disposed about the at least one fluidic channel module. Wuepper also lacks a heat exchanger module. Ben-Hur discloses systems and methods for the UV-irradiation of a biological fluid (col. 1, lines 5-10; col. 2, lines 55-60; col. 8, lines 35-45, FIG. 3 shows a general block-diagram of the system 100 of the invention); 
comprising: at least one fluidic channel module, the at least one microfluidic channel module channel comprising at least one fluidic channel (col. 10, lines 1-5, FIG. 4 shows a side view of the flow path 124; col. 12, lines 40-50, FIG. 8 shows a side view of … the flow path 124; col. 12, lines 50-60, FIG. 10 shows yet another alternative arrangement in which the action of absorbing IR is separated from the action of cooling the biological fluid); 
having: a first end; a second end; a channel height; a channel width; and a channel length (col. 10, lines 1-30, the length of the flow path 124 may be selected to be from about 4 meters to about 20 meters … the internal diameter of the flow path 124 may be selected to be from about 1 mm to about 15 mm); 
wherein: the first end comprises a sample inlet port and the second end comprises a sample exit port (Figs. 4-8, fluid flow path 124 has an inlet and outlet); and 
wherein the fluidic channel module is configured to pass blood from the sample inlet port to the sample exit port (col. 8, lines 5-10, Such exposure may be accomplished by propagating the blood along a flow path in a vicinity of a suitable source of UV-irradiation using a suitable blood pump); 
an illumination module comprising one or more illumination sources disposed about the at least one fluidic channel module and configured to illuminate blood passing through the at least one fluidic channel (cols. 8-9, lines 65-5, A source of UV irradiation 120 may be used to provide UV irradiation suitable for reducing pathogens in the biological fluid while in the exposure chamber. A plurality of UV irradiation lamps or lights may form together the combined source of UV irradiation 120);  
a heat exchanger module coupled to the at least one fluidic channel module (col. 9, lines 40-50, Liquid cooling systems may also be provided as an alternative to air cooling. Such liquid cooling systems may include circulation of a cooling liquid in thermal contact with the source of UV irradiation 120 and/or the fluid flow path 124; col. 12, lines 50-60, FIG. 10 … a layer of cooling fluid or gas 160 may be positioned in close thermal contact with the exterior of the flow path 124);  
wherein the heat exchanger module is configured to extract heat from the at least one fluidic channel (col. 9, lines 30-35, the system 122 may be used to activate or regulate (increase or decrease) the active cooling of the flow path 124 … maintain its temperature within allowable safe limits). 
Ben-Hur demonstrates how to construct a UV illumination module and also regulates the temperature of the illumination module to prevent thermal damage (col. 8, lines 15-20, maintain its temperature within a desirable temperature range, … prevent its degradation and thermal damage). One would be motivated to modify Wuepper with Ben-Hur’s heat exchanger module and by disposing the illumination module about the fluidic channel module as taught by Ben-Hur since Wuepper does not provide details on the structure of the illumination module, and calls for a flow cuvette (¶ [0015]). Therefore, it would have been obvious to modify Wuepper with Ben-Hur’s construction details and heat exchanger module in order to reliably irradiate blood and regulate the temperature of an illumination module. 
Wuepper and Ben-Hur are silent whether the channel is a microfluidic channel. Nosrati discloses a modular and scalable microfluidic unit (¶ [0145], [0147], [0148], [0221], system 100); 
comprising: at least one microfluidic channel module, the at least one microfluidic channel module channel comprising at least one microfluidic channel (¶ [0223], FIGS. 4A and 4B, the device comprises a plurality of microfluidic units 102a-d that receive, filter, and return the blood 134 and dialysate 116 to the body 132; ¶ [0227], FIG. 1, each the microfluidic unit comprises a blood microfluidic chip 104, a dialysate microfluidic chip 106, and a semipermeable membrane 108 … different layers of the microfluidic chipset 104,106 are substantially flat substrates that form a width of about 100-1000 microns); 
having: a first end; a second end; a channel height; a channel width; and a channel length (¶ [0162], the plurality of micro-channels have a wide raging width of about 100-2000 microns, a depth of about between 10 to 100 microns, and a length of about between 1 to 20 centimeters);
wherein: the first end comprises a sample inlet port and the second end comprises a sample exit port (¶ [0160] In yet another aspect, the plurality of micro-channels has a wide inlet, a narrow median region, and a wide outlet or a combination of these characteristics); and 
wherein the microfluidic channel module is configured to pass blood from the sample inlet port to the sample exit port (¶ [0227], The blood microfluidic chip 104 is configured to carry blood 134, while the dialysate microfluidic chip 106 is configured to carry a dialysate 116). 
Nosrati provides a scalable architecture for a blood treatment device that provides a higher surface area to volume ratio (SA/V) and faster diffusion and convection (¶ [0246], [0248], [0250]). Nosrati’s microfluidic channels comprise a transparent material capable of being formed into a photoreactor (¶ [0189] PDMS … is transparent; ¶ [0224], PDMs … properties that enhance flow of blood 134 and dialysate 116, transparency). One would be motivated to modify Wuepper and Ben-Hur with Nosrati’s microfluidic channels to reduce the physical footprint of the device and to increase its efficiency. Therefore, it would have been obvious to modify Wuepper and Ben-Hur with Nosrati’s microfluidic channels in order to process blood with a smaller device that operates more efficiently. 

Regarding claims 2, 3, 11-13, 15 and 17, Wuepper lacks a heat exchanger module, a second set of set illumination sources, a cassette that reversibly couples to the illumination module and is silent whether the pump is a peristaltic pump and whether the channels are preloaded with a biologically compatible fluid. Ben-Hur discloses a fluidic photoreactor wherein the heat exchanger module comprises a cooling channel having a first end and a second end, and wherein the first end comprises a cooling fluid inlet port and the second end comprises a cooling fluid exit port (col. 12, lines 50-60, FIG. 10 … a layer of cooling fluid or gas 160 may be positioned in close thermal contact with the exterior of the flow path 124); and 
where the heat exchanger module is configured to flow cooled liquid (col. 12, lines 50-60, The cooling fluid may be circulated using the system 122); 
wherein the one or more illumination sources comprise a first set of illumination sources configured to illuminate a top side of the at least one microfluidic channel and second set of set illumination sources configured to illuminate a bottom side of the microfluidic channel (col. 12, lines 45-50, FIG. 9 shows a top view of the same showing a plurality of spaced apart UV lights 120 located on both sides of the flow path 124; Fig. 10, UV lights 120 are arranged around flow path 124); 
wherein the microfluidic channel module comprises a cassette that reversibly couples to the illumination module, wherein the cassette further comprises the heat exchanger module (col. 10, lines 45-55, the flow path 124 along with the tubing for the peristaltic pump 104 as well as the necessary sensors or sensor access points may all be formed as a disposable cassette or a cartridge for easy handling before, during and after use. Such disposable cassette may have provisions to “plug into” the rest of the system including reusable UV irradiation source 120, the active portion (rollers) of the pump 104, and all the elements of the above described control system); 
wherein the one or more fluidic channels are preloaded with a biologically compatible fluid (col. 12, lines 65-70, The entire fluid-contacting circuit as described above may be primed or filled with inert gas, carbon dioxide, saline or the biological fluid itself may be pumped therethrough by the pump 104);
wherein the pump comprises a peristaltic pump (col. 8, lines 40-45, a biocompatible atraumatic pump may be used such as a suitable peristaltic pump);
further comprising: a cooling unit in fluid communication with the heat exchanger module, where the cooling unit is configured to cool the cooling fluid (col. 9, lines 35-50, Active air cooling may be accomplished by providing … Peltier coolers thermally coupled to the heat sink … liquid cooling systems may include circulation of a cooling liquid in thermal contact with the source of UV irradiation 120 and/or the fluid flow path 124). 
Ben-Hur automatically cools an illumination source to prevent the system from overheating. The second set of set illumination sources provides further light intensity, and more uniformly irradiates a fluid in a fluid channel. Ben-Hur also provides a convenient modular setup that can be exchanged quickly (col. 10, lines 45-50, easy handling before, during and after use). One would be motivated to modify Wuepper with Ben-Hur’s heat exchanger module, second set of set illumination sources and cassette to operate the system more reliably and conveniently. Therefore, it would have been obvious to modify Wuepper with Ben-Hur’s features in order to prevent the system from overheating and to save time when switching between patients. 
Nosrati is cited as teaching microfluidic channels as discussed for claim 1 above. 

Regarding claims 4, 10, 14, 16 and 18-22, Wuepper discloses a photoreactor wherein one or more illumination sources emit light with a wavelength between about 415 nm and about 520 nm (¶ [0008], Photoisomerization occurs during irradiation by light with a spectrum of 450 to 530 nm; ¶ [0015], The radiation source emits electromagnetic radiation preferably with a wavelength greater than 430 nm and more preferably in the spectrum from 450 to 530 nm); 
wherein the fluidic photoreactor has a flow rate of between about 1 mL/min and about 200 mL/min (¶ [0016], The flow rate is in the range of 100 to 500 ml/min); 
a system for treating excess bilirubin in blood, comprising: the fluidic photoreactor of claim 1; and a pump in fluid communication with the at least one fluidic channel, wherein the pump is configured to pump blood from a subject (¶ [0016], The bodily fluid feed unit can be, for example, a pump); 
wherein the pump is configured to pump blood at a flow rate of between about 1 mL/min and about 200 mL/min (¶ [0016], The flow rate is in the range of 100 to 500 ml/min); 
wherein the system is an extracorporeal circuit (¶ [0011], a novel device for the extracorporeal irradiation of a liquid containing bilirubin in order to convert bilirubin into its photoisomers; ¶ [0052], Thus is the principle of extracorporeal bilirubin phototherapy demonstrated);
a method of treating excess bilirubin in blood (¶ [0023], a method for the reduction of bilirubin levels);
comprising: passing blood of a subject through the at least one fluidic channel of the fluidic photoreactor of claim 1 to treat the blood (¶ [0036], Bodily fluid, e.g. blood, can be drawn continuously from Patient (P) through line 10 and irradiated in the irradiation unit for bodily fluids 14); and 
returning the treated blood to the subject (¶ [0036], The irradiated blood is circulated back to the patient (P) through the second line 12); 
wherein the subject is selected for treatment as diagnosed with excess bilirubin in the blood (¶ [0023], a method for the reduction of bilirubin levels in individual patients is revealed; ¶ [0025] The method is intended for the treatment of elevated bilirubin levels in all forms of liver failure);
wherein the subject is a neonate (¶ [0010] In neonates one sees an elevated bilirubin level in blood (jaundice) relatively often; ¶ [0022] The photoisomers of bilirubin can be eliminated through the kidneys, as they are in the treatment of neonates); 
wherein the subject is an adult (¶ [0010], The increase in skin thickness and pigmentation, as well as the adversely increasing ratio of body surface area to volume, restricts the use of phototherapy in adult patients; ¶ [0036], This embodiment is, however, ideal for patients with Crigler-Najjar syndrome, for whom conventional phototherapy is limited due to patient age). 
Nosrati is cited as teaching microfluidic channels as discussed for claim 1 above. 

Regarding claim 5, Wuepper discloses an illumination source that emits light (¶ [0036], irradiation unit for bodily fluids 14). Wuepper does not explicitly disclose that the one or more illumination sources emit light with a light intensity between about 25 mW/cm2 and about 500 mW/cm2. 
The property of light emission intensity is interpreted as a result-effective variable, subject to experimentation and testing. A result-effective variable is a parameter which achieves a recognized result. These results are obtained by the determination of optimum or workable ranges of said variable through routine experimentation. The light emission intensity determines how much luminous flux will contact the fluid through routine experimentation. For example, Wuepper calls for delivering light of sufficient intensity and at a specific bandwidth to convert bilirubin into water-soluble photoisomers (¶ [0015], between 430 and 530 nm. Irradiation doses of less than 4 μW/(cm2 nm) are not effective; ¶ [0049], The irradiance amounted to E410-485 = 5.25 mW/cm2; claim 6, the irradiation intensity of the radiation source is greater than 4 μW/(cm2 nm)).  Irradiance is a measure of how much light arrives at a surface and is a fraction of light delivered from a source. A skilled artisan would have been able to adjust the light emission intensity of Wuepper’s illumination source such that an adequate amount of light arrives at the treated fluid within the channel.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the light emission intensity in order to deliver sufficient luminous flux to photo-isomerize bilirubin. See MPEP 2144.05(II)(A,B). Also see in re Boesch and Slaney, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claims 8 and 9, Wuepper and Ben-Hur lack a microfluidic channel. Nosrati discloses a microfluidic photoreactor wherein the height of the at least one microfluidic channel is between about 50 μm and about 500 μm (¶ [0234], FIG. 12B illustrates parallel micro-channels about one hundred microns wide; ¶ [0453], the micro-channels 146 and the micro-reservoirs 148a, 148b comprise a micron size dimension ranging from 10-1000 micron and different heights); 
wherein the at least one microfluidic channel has an internal volume and wherein the internal volume is between about 5 mL and about 100 mL (¶ [0209] FIG. 10 illustrates a comparison Table 162; Fig. 10 shows that Blood Volume for MFC Technology is 45 ml). 
Nosrati minimizes the volume of blood required to fill an extracorporeal system, and also increases the exposed surface area of blood for more efficient treatment. Regarding rationale and motivation to modify Wuepper and Ben-Hur with Nosrati’s microfluidic channel, see discussion of claim 1 above. 
 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wuepper, Ben-Hur and Nosrati in view of Mane; Viraj P. (US 20130345614 A1).
Regarding claims 6 and 7, Wuepper, Ben-Hur and Nosrati do not explicitly disclose LEDs or LED arrays.  Mane discloses an apparatus for the extracorporeal (i.e. outside the body) photo-isomerization of circulating bilirubin (¶ [0023], [0036], [0041]);
comprising illumination sources including LEDs, wherein the LEDs comprises LED arrays (¶ [0030], blue lights in the bottom of the irradiating chamber 2; ¶ [0037], newer LED (light-emitting diode) bulbs.). 
Mane selects a well-known light source that efficiently converts electric energy to light. LEDs are also commercially available at specific, narrow bandwidths of light (¶ [0037], Lights that emit within approximately 450 to 530 nm are commercially available as fluorescent tubes as well as newer LED (light-emitting diode) bulbs). One would be motivated to modify Wuepper, Ben-Hur and Nosrati with Mane’s LEDs to generate light at specific wavelength ranges since Wuepper calls for delivering light in a narrow range (¶ [0008], Photoisomerization occurs … 450 to 530 nm). Therefore, it would have been obvious to modify Wuepper, Ben-Hur and Nosrati with Mane’s LEDs in order to provide an efficient light source that generates light in a specific wavelength range. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davidner, Alan A.  et al.	US 20040186410 A1
Owen, Mark D.  et al.	US 20050152146 A1
Bontinck; Pierre-Eloi	US 20130234039 A1
Thompson, Justin  et al.	US 20040061079 A1
Wang; Xiangyu	US 20070262020 A1
Stinson; Randy L.	US 5433738 A
Mowat; David McIvor et al.	US 6464936 B1
Jovanovic; Goran et al.	US 7955504 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781